DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 as submitted via preliminary amendments on 7/30/21 were examined and are pending.

Information Disclosure Statement
	The IDS’s submitted on 7/29/20, 8/13/20, and 2/18/22 are being considered.

Claim Objections
Claim 19 is objected to because of the following informalities:  
In line 1 of claim 19, “forapplied to” should be probably “applied to”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Di Crescenzo et al (US 2010/0031042).
Claims 1 and 7:
As per claim 1, Di Crescenzo discloses:
a first device residing in a vehicle (Fig 1; paragraph 6; Applications 16, typically with a client that executes on the OBE and servers 18), a first processing system operated by a trusted third party (paragraph 49; IBE key server), a second processing system operated by an original equipment manufacturer (OEM) of the vehicle (Fig 1 and 7; paragraph 6; On Board Equipment (OBE) that is located in each vehicle, where the vehicle’s manufacturer is considered the OEM), and a third processing system operated by a third party provider (Fig 1 and 7; paragraph 6; A network infrastructure with access points called roadside equipment (RSE));
wherein communication accesses among the first device, second processing system and third processing system are based on Identity Based Cryptography (IBC) private keys generated by the first processing system to the first device, the second processing system and the third processing system (paragraphs 48-52; Security data communication using IBE between the IBE key server, OBE, RSE, and Applications 16);
wherein the first processing comprises a processor and a memory having processor-executable instructions stored thereon which is to be executed by the processor (paragraphs 127-128), and the instructions caused the processor to:
execute a setup algorithm to generate a master secret key (MSK) and generate global system parameters (GSP) (paragraphs 34, 43, and 48-52; SETUP is used by the IBE key server to generate master public parameters mpk and a master secret key msk);
receive a request for an IBC private key from the first device, the request comprising an identification (ID) of the first device (IDv) (Fig 2; paragraphs 64 and 68; Request IBE private key for the OBE.  This request message contains the public identity ID);
establish a secured communication channel with the first device (Fig 2; After authentication, the link is secure);
generate an IBC private key (IBC-KIDv) (Fig 2; paragraph 66; The secret key is computed by the IBE key server 20); and
transmit the IBC- KIDv, to the first device via the secured communication channel (Fig 2; paragraph 66; Transmit back the private key to the application).

The rejection of claim 1 applies, mutatis mutandis, to claim 7.

Claims 2 and 8:
	As per claim 2, Di Crescenzo further discloses wherein in establishing the secured communication channel with the first device, the processor is further configured to: generate and transmit a secured communication channel request; receive a secured communication channel response from the first device, the secured communication channel response comprising MAC1 which is a Message Authentication Code (MAC) with Cred and the IDv as input, wherein MAC1=MAC(Cred, IDv), where the Cred is a credential previously provided by the first processing system to the first device, retrieve the Cred associated to the IDv; compute MAC2 which is another MAC with Cred and ID vans input; and establish the secured communication channel via a symmetric key in response to a situation of MAC1=MAC2 (paragraph 9 and 64; If HMAC tags are equal, a secure communication channel is established using a symmetric key).

The rejection of claim 2 applies, mutatis mutandis, to claim 8.

Claims 3 and 11:
	As per claim 3, Di Crescenzo further discloses wherein in generating the IBC- KIDv, the processor is further configured to:  execute a KeyGen algorithm to compute IBC- KIDv corresponding to the IDv, where inputs to the KeyGen algorithm include: the msk, the GSP and the IDv, and wherein IBC- KIDv = KeyGen(msk, GSP, IDv) (paragraph 66; The secret key is computed according the algorithm discussed in the cited paragraph).
The rejection of claim 3 applies, mutatis mutandis, to claim 11.

Claims 4 and 12:
	As per claim 4, Di Crescenzo further discloses wherein the processor is further configured to: receive a request for an IBC private key from one of the second and third processing systems, the request comprising an ID of the first or second processing system; establish a secured communication channel with the second or third processing system; generate the IBC private key as IBC-KID3P; and transmit the IBC-KID3P to the second or third processing system via the secured communication channel (paragraphs 49-52; IBE for OBEs and RSEs are described).
The rejection of claim 4 applies, mutatis mutandis, to claim 12.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 9-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Crescenzo et al (US 2010/0031042).
Claims 5 and 13:
	As per claim 5, Di Crescenzo does not explicitly disclose wherein the trusted third party is one of a government agency or the OEM.  However, official notice is taken that trusted third parties being one of a government agency or an OEM was well known in the art at the time applicant’s invention was made.  In most cases, very few private individuals make their own computing equipment or provide access to certain services.  Instead, people rely on certain services and equipment provided/sold by either a government agency or a OEM and trust that the services/equipment provided by them are as advertised.
	As such, before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Di Crescenzo’s invention such that the trusted third party is one of a government agency or the OEM.  One of ordinary skill in the art would have been motivated to do so because trusted third parties are typically either one of a government agency or the OEM as these entities are best qualified to provide certain services.
The rejection of claim 5 applies, mutatis mutandis, to claim 13.

Claim 9:
	As per claim 9, Di Crescenzo does not explicitly disclose wherein the credential comprises information that are known only to the car owner and the trusted third party.  However, official notice is taken that credentials which comprises information that is only known to the owner of a device and a trusted third party was well known in the art.  For example, a password to a computing device is often only known only to the computer’s owner and an authentication service which checks the password to see if it’s correct to authenticate the user of the device.  Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Di Crescenzo’s invention such that the credential comprises information that are known only to the car owner and the trusted third party.  One of ordinary skill in the art would have been motivated to do so as secret information known only to a device owner and a trusted third party/authenticator is often used to authenticate the identity of a person.

Claim 10:
	As per claim 10, Di Crescenzo does not disclose wherein the credential is provided by the first processing system to the first device in response to the car owner registering the car at an office of the trusted third party.  However, official notice is taken that before the effective filing date of applicant’s claimed invention, it was well known in the art to for an owner of a device to register a device at the office of a trusted third party (either electronically or in person) and provide the user’s credential and/or the credentials of a user’s device at the time of registration so as to use one or more services.  
	Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to further modify Di Crescenzo’s invention such that the credential is provided by the first processing system to the first device in response to the car owner registering the car at an office of the trusted third party.  One of ordinary skill in the art would have been motivated to do because registration as discussed is standard in the art to ensure the correct person or device has proper access to one or more services by allowing for authentication later to user the service(s).


Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Crescenzo et al (US 2010/0031042) in view of Gennaro et al (US 2009/0225986).
Claims 6 and 14:
	As per claim 6, Di Crescenzo does not disclose a fourth processing system operated by another trusted third party, wherein communication accesses between the first device and the third processing system are based on IBC private keys generated by the fourth processing system.  However, the limitation is made obvious over the teachings of Gennaro (Fig 1; abstract; and paragraphs 17-19; Hierarchical key generation system is disclosed having first, second, third, and fourth processing systems/nodes and where an intermediate node in the hierarchy can derive the secret keys for its children from its own secret key and the identity of its child).
	Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Di Crescenzo’s invention such that it further comprised a fourth processing system operated by another trusted third party, wherein communication accesses between the first device and the third processing system are based on IBC private keys generated by the fourth processing system using the hierarchical key generation system taught by Gennaro.  One skilled would have been motivated to do so because it would provide resilient against compromise of any node/party involved in communication between parties (Gennaro: abstract).
The rejection of claim 6 applies, mutatis mutandis, to claim 14.


Allowable Subject Matter
Claims 15-20 are allowed over prior art.  Note that any objections to the claims must also be corrected, i.e. see claim 19’s objection above.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 15 and 19 are allowed over prior art due to the combination of limitations recited in each claim.  Claims 16-28 and 20 are allowed over prior art due to dependency.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PONNOREAY PICH/Primary Examiner, Art Unit 2495